                          ,.                                 \.
                                                              I I
                                                                                                                                                                                                                                                                                                                                   ' I;•t\ :
                                                                                                                                                                                                                                                                                                                                        '     f




                                                                                                                                                                                                            ..
                                                                                                                                                                                                            ;




                         UNITED STATES BANKRUPTCY COURT                                                                                                                                                                                                                                    ..
                         SOUTHERN DISTRICT or ~EW YORK                                                                                                                                                                                                                    f .~        l    ;




                          lnre:
                                                                                                                                                                                                    · 'Chapter?
                          ROCKYOU, INC.,
                                                                                                                      l" I                  I                •

                                                                                                                                                                                                  , I       1.:.                             '                                                                                                           •          I




                                                                                                                                        .           :/ ,· ..
                                                                                                                                                                                              . ~' ;cue No. 19-10453 (SCC)
                                                 Debtor.                      1
                          SALVATORELAMONICA,asChaptet7 ·:: Adv.Proc. No.21..01121 (SCC)
                          Trustee of the estate of RockYou, Inc.• ·, ·
                                                 Plaintiff,   1. :; :.:·.' .•,;~ ~
                                                                                 A~AVIT Ql S~RVI~ ·.                                                                       1
                                                                                                                                                    't               i'J      I                                      I                   I



                                        -qainst -                                                                                                   v.                                                ' ...-; . .
                                                                                                                                                                                                  '~,1'                  '
                                                                                                                                                    I\                                                          .1           :


                                                                                                                                                                                                                 .. '
                          McGUIREWOODS LLP,        · ·
                                        Defendant.                                                                                                                                                                                                                                                  ' t




                         STA1EOFNBWYORK                                                             .) ·

                         COUNlY OF KINGS
                                        .


                                                    t , ..       •
                                                                                      .
                                                                                                   ..)r:ss.:.-
                                                                                                    I   •           ; .-           •>                                                                                                        •



                         LEAH KILµ..IL, being duly iw~ deposes and says, that I am not a party to this adversmy
                               ~        • \ t             • ' •                                                 ~             I   • l       \            \                                ~fl.'                                  •
                                            I        ,,   •           ,       •                             ,         •            0                             t                        ~ \       •                            •


                         p1ocecdiJ1& am over 18 years ofage'and reside in Kings County; and that on May 3, 2021 I served
                                       · ~ i ,.
                                                             1
                                                                 •.       •                                     •                                                                                   l

                               _     • : ., . ..
                                                1
                                                          1,~.\:I, ..                                                                       _                                 . :,                      .                                                                                                                               . ,
                         t h e ~ (ECF Doc. #1) and S\IIDIIIODS (ECF Doc. #2) filed herein by first class mail, postage
                                   .. " I       f   ~=~          •• . : '                          •' •                                                          • ••,' ,, ; '. ,;/ ,'•                                                                                                              '                         •                  •
                         lfti&id,puriaw,t to Rule 7~)(3), upon the above-named Defendant at
                                       • J                    • •                 •       '    . .• :                                           , . ·,                             .--.            ·,            .                                                    .
                                                                                                                                                                                                                                                                                                the following addresses:            .

                           McOuileWoods LLP ·
                           201 Nmth Tryon S ~
                                                                                                                                                                 . ~1-.·   "'' I
                                                                                                                                                                                      .                         McGuireWoods LLP
                                                                                                                                                                                                                260 Forbes Avenue                                                                                                                               :       .
                           Saile 3000
                           ~ NC 28202
                                                                                                    ,
                                                                                              . . ··.
                                                                                                                                                                                                                Suite 1800
                                                                                                                                                                                                                Pittsburgh, PA 15222                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                         I ·,


                                                                                                                                                                                                                                                                                                                                                      ' i .•
                                                                                                                                                                                                                                                                                                                                                                (


                           Attn: Bruce M. Steen. General Counsel                               I                          '
                                                                                                                                                                                                                Attn: Mark Freedlander



            ,   l
                                                                                                                                                                                      ...
                                                                                                                                                                                   I·' ,



    I
I       I
                                                                                                                                                                                                                                                  Leah Khalil
                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                         \.
                                                                                                                                                                                                                                 l I '
            •   1




                     . '
                    ·'                                                                                                                                                                                                                                                               .t
                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                     \•
                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                      I·                                I ,•


                                                                                                                                                                                                                                                                                                                                                  .·,·                  . ,.
                                                                                                                                                                                                                                                                                                                      '. i
                                                                                                                                                                                                                                                                                                                     ·, '
                                                                                                                                                '        ,·
                                                                                                                                                         ·'
                                                                                                                                                                                                                                                      ,,        I
                                                                                                                                                                                                                                                               ,, ,   ' -·                                         ''
                                                                                                                                                                 'f ,{ ,                  I
                                                                                                                                                                                                                                                  ,,
                                                                                                                                                                                                                                                 • \ \.' , I


                                                                                                                                                                                                                                                 ·,        .                               !1                 .j' .: ....
                                                                                                                                                                                   I.'                                                                                                         ,.         r
